Citation Nr: 1522355	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-27 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to additional accrued benefits as reimbursement for last illness and burial of the Veteran.


WITNESSES AT HEARING ON APPEAL

Appellant and M.B.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from February 1941 to October 1944.  The appellant is the daughter of the Veteran. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the appellant and her sister testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  At the hearing, the appellant submitted additional evidence and waived RO consideration of that evidence on the record at the hearing.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran certified in March 2010 that he paid $15,123 for certified nursing assistant care to A.B and L.G. for the period from January 1, 2009, to December 31, 2009.
 
2.  A January 2010 decision determined that the Veteran was entitled to special monthly pension based on the need for aid and attendance, but such benefits would not be paid until a fiduciary was appointed.
 
3.  The Veteran died in July 2010, before any benefits were paid.
 
4.  The appellant was paid $7,011.55 in accrued benefits to reimburse burial expenses paid for the Veteran.
 

CONCLUSION OF LAW

Additional accrued benefits in excess of the $7,011.55 already paid, from the amount of special monthly pension with aid and attendance due and unpaid, are not payable to the appellant.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2008, the Veteran applied for special monthly pension based on aid and attendance.  His claim was granted in a January 2010 rating decision.  In a Medical Expense Report received in March 2010 and signed by the appellant on the Veteran's behalf as his legal guardian, he listed medical expenses that he certified were being paid by him.  Those medical expenses included $15,123 for certified nursing assistance for personal care paid to A.B.    and L.G. Total yearly medical expenses were listed as $21,152.  In April 2010, the pension benefit was increased effective February 1, 2009, based on those reported medical expenses, which reduced the Veteran's countable income to zero.   

In January 2010 and April 2010 correspondence, the Veteran was notified that benefits were granted but being withheld until a fiduciary was appointed.  Then, on May 17, 2010, pursuant to a March 2010 request by the appellant, the appellant was appointed the Veteran's fiduciary.  In a July 6, 2010 fiduciary agreement, following a field examination, the appellant certified that the Veteran's monthly expense for care providers was $2,008.  The Veteran passed away on July 21, 2010, before any pension benefits were paid. 

An award was prepared to determine the amount of benefits that would have been payable, determined to be $15,356, based on the Veteran's Social Security annual income of $7,324 and deductible expenses of $3,930 effective December 1, 2008;  and Social Security annual income of $7,326 and deductible expenses of  $21,152.86 effective February 1, 2009.  

The appellant filed a timely application for accrued benefits in August 2010, and was awarded reimbursement of $7,011.55, for burial expenses she paid on behalf of the Veteran.  The appellant seeks to recover the full amount of accrued benefits due but unpaid above the $7,011.55 she already received or, approximately $8,344.45. 

Upon the death of a payee of VA benefits, periodic monetary benefits to which     he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2014).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c). 

Persons eligible for such payments (which are paid upon the death of the veteran   to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R.       § 3.1000(a)(1).  They are also payable upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children.  38 C.F.R. § 3.1000(a)(2) (2014). 

The term "child" means an unmarried person who is a legitimate child, a legally adopted child, a stepchild who was a member of the Veteran's household at the time of death, or an illegitimate child (acknowledged by the Veteran either in writing or via court ordered child support) of the Veteran; and is under the age of 18 years; or before reaching the age of 18 years became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

Accrued benefits may also be paid as may be deemed necessary to reimburse       the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(6) (West 2014); 38 C.F.R. § 3.1000(a)(5) (2014).  Payments to persons who bore the expense of last sickness or burial shall be limited to amount necessary to reimburse such persons for the expenses of last sickness and/or burial. 38 C.F.R. § 3.1000(a).  The amount payable shall not include any payment for the month in which the payee died.  38 C.F.R. § 3.1003(a) (2014); see also 38 C.F.R. § 3.500(g) (2014).

While the Veteran was the father of the appellant, she is not a "child" for purposes of VA accrued benefits, nor does she contend that she meets the legal criteria to be considered a "child" for VA purposes.  Review of the record reveals a Social and Industrial Survey indicating the Veteran had four children, three daughters born in 1949, 1951 and 1953, and a son born in 1955.  A notarized statement dated in May 2012 and signed by the appellant, indicates that the Veteran's four children were his sole heirs.  Thus, the evidence reflects the appellant is over age 23 based on the above date of births, nor can she be considered a helpless child, especially given that she was appointed as the Veteran's fiduciary and his power of attorney.  Nevertheless, she has standing in this case to receive accrued benefits as the individual who, in part, bore the last sickness or burial expenses of the Veteran.  However, upon review of the record, the Board finds that the preponderance of the evidence is against the claim.

In this case, the appellant argues that she paid her father's home care during the period from January 1, 2009 until his death.  In support of her claim, she has submitted signed affidavits from two certified nursing assistants indicating that for the period from January 1, 2009 to December 31, 2009, they received a combined $15,321 for care of the Veteran.  

However, those expenses she is now claiming she paid and for which she should receive reimbursement are the same expenses that were claimed as being paid by the Veteran to support his claim for special monthly pension based on the need for aid and attendance.  The appellant signed that certification on the Veteran's behalf as his legal guardian, asserting that those expenses were paid by the Veteran.  The specific amount reported as paid by the Veteran for home care from January 1, 2009 to December 31, 2009 was $15,321, the exact amount reported as being paid by the appellant for the same period.  By signing the Medical Expense Report in March 2010, the appellant, on the Veteran's behalf, certified that the home care expenses were being paid by him and would continue to be paid by him, and his special monthly pension claim was approved considering these continuing expenses.  The appellant cannot seek reimbursement by now contending that she actually paid the expenses that were certified as paid for by the Veteran when claiming special monthly pension based on the need for aid and attendance, and which served as the basis for his award of those pension benefits. 

In short, the Veteran's medical expenses for home care cannot be counted both as an unreimbursed medical expense to establish entitlement for special monthly pension based on the need for aid and attendance, and then be counted as payments made by the appellant from her own funds for purposes of establishing entitlement to accrued benefits.  Either the Veteran paid them and would be paying them, as was certified in the Medical Expense Report, or he did not pay them, and those expenses cannot not be counted towards reducing his income for special monthly pension entitlement,   and the question of intentional misrepresentation of information provided during the course of a claim is raised.  See 38 C.F.R. § 3.901.

Moreover, while the appellant has submitted a partial bank statement in support of the fact that the Veteran was not able to meet his expenses based on the amount of his monthly income, she has not submitted receipts or canceled checks to establish any specific medical expenses paid by her on the Veteran's behalf for last illness.  Parenthetically, the Board notes that the partial bank statement does show a positive bank balance at the end of the last month and on average, suggesting that he was able to meet his monthly obligations.  Regardless, the Board observes that the appellant and her sister have testified that they do not have copies of canceled checks or other receipts to support their claims of payment of medical expenses on behalf of the Veteran. 

The Board sympathizes with the appellant that payment was not made to the Veteran prior to his death.  However, the appellant cannot seek reimbursement for expenses already certified as being paid and expected to be paid by the Veteran, as his award of special monthly pension based on the need for aid and attendance, was based upon those continuing medical expenses reducing his income.  See 38 C.F.R. § 3.272(g).  In essence, the appellant is seeking to be paid all of the benefits the Veteran would have received had the benefits been paid prior to his death due to all of the expenses associated with his care, regardless of who paid them.  Because the appellant is not a surviving spouse, or dependent child or dependent parent of the Veteran, the full amount of accrued benefits cannot be paid.  Rather, she is only entitled to receive reimbursement for expenses she paid for the last illness and burial.  She received payment for the burial; however, because the expenses she seeks to recoup were certified as being paid by the Veteran and served as the basis for his award of special monthly pension, no additional accrued amounts are due.

As a final matter, the Board notes that notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) was provided to the appellant in October 2010.  See 38 C.F.R. § 3.159(b) (2014).  In written statements and in testimony before the Board, the appellant provided evidence relevant to her theory of entitlement to accrued benefits.  Specifically, she submitted affidavits attempting to show she paid home care expenses, provided argument as to why she believed she was entitled to the additional accrued benefits, and provided copies of a bank statement from the Veteran's account.  Accordingly, the Board finds the appellant has received sufficient notice and demonstrated actual knowledge of the requirements for her accrued benefits claim.  The appellant has not alleged any deficiency in notice or the conduct of the hearing; in any event, any perceived deficiency in notice or the conduct of the hearing is harmless, and does not prevent consideration of the claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).
 
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to additional accrued benefits as reimbursement for last illness and burial of the Veteran is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


